Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-24 are allowed. Claims 12 and 22 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Bickford et al. (EP 2546022); Eisenhauer et al. (WO 2013053350) and Hartrampf et al. (US 7729796).  
Bickford discloses a riveting method, including riveting a first aircraft part 312 to a second aircraft part 314 (Pars. 0001-0003, figs. 5-13) using a riveting system 510, 520 having: a riveting tool 520 configured to assemble the first part 312 to the second part 314 by riveting, the riveting tool 520 having a riveting head 560 intended to contact the first part 312 or the second part 314 (Pars. 0001-0003 and 0047, Figs. 5-13).
Suffice it to say, none of the cited prior art discloses a riveting method comprising riveting a first aircraft part to a second aircraft part, by means of a riveting system comprising: a riveting tooling configured to assemble the first part to the second part, the riveting tooling comprises a riveting head, and a plenoptic image acquisition device, the plenoptic image acquisition device is secured to the riveting head, the riveting method further comprising: capturing a plenoptic image of a rivet and of the surroundings of the rivet, by the image acquisition device, and detecting the positioning and the surface condition of the rivet, from the plenoptic image captured, as claimed in independent claim 12 or a riveting system for an aircraft comprising: a riveting tooling configured to assemble a first aircraft part to a second a plenoptic image acquisition device, the plenoptic image acquisition device is configured to capture a plenoptic image of a rivet and of the surroundings of the rivet, after riveting the first part to the second part, as claimed in independent claim 22, and as such does not anticipate the instant invention as disclosed in independent claims 12 and 22.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 12 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726